      Case: 3:19-cr-00165-MJN Doc #: 87 Filed: 04/22/21 Page: 1 of 2 PAGEID #: 421




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                                        Case No. 3:19-CR-00165

vs.                                                        District Judge Michael J. Newman

ANTHONY FRANKLIN, et al.,

         Defendants.


  ORDER (1) MAKING AN ENDS OF JUSTICE FINDING, AND (2) CONFIRMING
THAT THE HEARING ON DEFENDANT SHAMAR DAVIS’S MOTION TO SUPPRESS
        (DOC. NO. 37) WILL PROCEED ON MAY 18, 2021 AT 9:30 AM

         This criminal case is before the Court following the telephone status conference on April

20, 2021. During the conference, counsel for Defendants advised the Court that the pending and

sole remaining Motion to Suppress filed by Defendant Davis (Doc. No. 37) tolls the Speedy Trial

Act for all Defendants in this case. The Court agrees. See United States v. Cope, 312 F.3d 757,

776-77 (6th Cir. 2002) (“Where … multiple defendants are charged together and no severance

has been granted, one speedy trial clock governs. As such, the excludable delay of one defendant

is ascribed to that of all of his codefendants.” (citations omitted)).

         Insofar as such time is not tolled by virtue of the pendency of Defendant Davis’s Motion

to Suppress and the Court’s General Orders regarding the COVID-19 pandemic, the Court finds

that, pursuant to 18 U.S.C. § 3161(h)(7)(A) and after considering the factors set forth in 18

U.S.C. § 3161(h)(7)(B), the ends of justice outweigh the best interest of the public and

Defendants in a speedy trial as previously set forth by Order of this Court. (Doc. No. 81).

         The Court hereby ORDERS that the hearing on Defendant Davis’s Motion to Suppress
   Case: 3:19-cr-00165-MJN Doc #: 87 Filed: 04/22/21 Page: 2 of 2 PAGEID #: 422




on May 18, 2021 at 9:30 AM is CONFIRMED.

       IT IS SO ORDERED.


April 22, 2021                                    s/Michael J. Newman
                                                  Hon. Michael J. Newman
                                                  United States District Judge




                                        2
